   Case: 1:19-cv-03833 Document #: 193 Filed: 03/16/21 Page 1 of 3 PageID #:1779




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
 _____________________________________________________________________________
Charles Schwab & Co., Inc.,           )
                                      )
                    Plaintiff,        )
                                      )
v.                                    )       No.: 1:19-cv-03833
                                      )
Felipe Gomez, and                     )
Arthur James Muellman Gomez           )
                                      )
                    Defendants.       )
_____________________________________________________________________________

DEFENDANTS JOINT REPORT, REQUEST TO DECIDE MOTION TO VACATE [191]
      ORDER [189], AND MOTION TO TERMINATE CASE PER FRCP 58

       NOW COMES DEFENDANTS, objecting to SMJ here and reserving same, including as
to the recent series of orders denying relief sought over a year ago, and respectfully REPORT to
this Court that the IRA was fully transferred to Fidelity on 3.16.21, without Defendants ever
having to have any restriction lifted or contact Fidelity as incorrectly ordered on 3.15.21 [189],
and REQUEST the Court decide the Motion to Vacate [191] the 3.15.21 Order, as requiring
unneeded, ineffective and impossible relief from Defendants.
       WHEREFORE, after deciding the Motion to Vacate, Defendants MOVE the Court to
Terminate the matter, and enter judgment and order to same per FRCP 58.


       By:
Case: 1:19-cv-03833 Document #: 193 Filed: 03/16/21 Page 2 of 3 PageID #:1780




                              ATTACHMENT A

                        Fidelity Notice of IRA Transfer
        Case: 1:19-cv-03833 Document #: 193 Filed: 03/16/21 Page 3 of 3 PageID #:1781


                                          Law Office of Felipe Gomez, Esq. <t312.509.2071@gmail.com>


Transfer of Assets Request Completed
Fidelity Investments <Fidelity.Alerts@fidelity.com>                                               Tue, Mar 16, 2021 at 5:06 AM
Reply-To: Fidelity_Investments_Service_DoNotReply@fidelity.com
To: t312.509.2071@gmail.com

         Fidelity Alert: Transfer of Assets Request Completed



                                                    Subscription Alert                                     Tue Mar 16, 2021
                                                                                                           06:05:59 a.m. ET




         Transfer of Assets Request Completed
         For account ending in xx90:

         Congratulations. Your transfer of assets has been completed successfully.

         It may take up to 15 days for your firm to provide cost basis information. We
         will update your account when this information is received. If cost basis
         information is not provided by your firm, or if your firm identified any assets as
         non-covered, you can provide this information yourself on the Positions/Cost
         Basis page within your Portfolio Summary.




                     Unsubscribe | Send a Secure Message | Fidelity Alerts User Agreement


         Please do not reply to this email. To verify this email was sent by Fidelity Investments, log in to your account and
         visit Research > Alerts > View Alerts History.

         Important information:
         Fidelity automatically emails certain alerts to customers who have provided an email address.

         Fidelity Brokerage Services LLC, Member NYSE, SIPC, 900 Salem Street, Smithfield, RI 02917.


         537048

         © 2021 FMR LLC. All rights reserved.
